Prospectus Supplement August 1, 2016 Putnam Small Cap Value Fund Prospectuses dated June 30, 2016 Effective September 1, 2016, the sub-section Annual fund operating expenses in the section Fees and expenses will be deleted in its entirety and replaced with the following: Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Acquired Total annual Management and service Other fund fees and fund operating Share class fees (12b-1) fees expenses expenses expenses Class A 0.62% 0.25% 0.31% 0.26% 1.44% Class B 0.62% 1.00% 0.31% 0.26% 2.19% Class C 0.62% 1.00% 0.31% 0.26% 2.19% Class M 0.62% 0.75% 0.31% 0.26% 1.94% Class R 0.62% 0.50% 0.31% 0.26% 1.69% Class R5 0.62% N/A 0.24% 0.26% 1.12% Class R6 0.62% N/A 0.14% 0.26% 1.02% Class Y 0.62% N/A 0.31% 0.26% 1.19% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Effective September 1, 2016, the sub-section Example in the section Fees and expenses will be deleted in its entirety and replaced with the following: Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $713 $1,004 $1,317 $2,200 Class B $722 $985 $1,375 $2,160 Class B (no redemption) $222 $685 $1,175 $2,160 Class C $322 $685 $1,175 $2,524 Class C (no redemption) $222 $685 $1,175 $2,524 Class M $540 $938 $1,360 $2,535 Class R $172 $533 $918 $1,998 Class R5 $114 $356 $617 $1,363 Class R6 $104 $325 $563 $1,248 Class Y $121 $378 $654 $1,443 302094 8/16
